Exhibit 10.1

Effective December 31, 2012

Daniel R. Passeri

[Address]

[Address]

Dear Dan:

Reference is hereby made to that certain Employment Agreement dated as of
September 18, 2007, as amended by a letter dated October 27, 2008 and a Second
Amendment to Employment Agreement dated December 16, 2010, by and between Curis,
Inc. (the “Company”) and you (the “Employee”) (the “Agreement”). Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Agreement.

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the undersigned parties
agree as follows:

1. Section 1 of the Agreement is hereby revised such that the phrase “December
31, 2012” in the fourth line of such Section 1 is hereby deleted in its entirety
and the phrase “December 31, 2013” is hereby inserted in lieu thereof.

2. Section 4(a) of the Agreement is hereby terminated and a new Section 4(a) is
inserted in lieu thereof which reads as follows:

“(a) If the Employment Period expires pursuant to Section 1 hereof, then, unless
the Company notifies the Employee that the employment of the Employee by the
Company pursuant to this Agreement shall terminate upon such expiration, the
Employee shall continue his employment on an at-will basis following the
expiration of the Employment Period. Such at-will employment relationship may be
terminated by either party at any time and shall not be governed by the terms of
this Agreement.”

3. The Agreement, as supplemented and modified by this letter, together with the
other writings referred to in the Agreement or delivered pursuant thereto which
form a part thereof, contains the entire agreement among the parties with
respect to the subject matter thereof and amends, restates and supersedes all
prior and contemporaneous arrangements or understandings with respect thereto.

4. Upon the effectiveness of this letter, on and after the date thereof, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of like import, and each reference in the other documents entered into
in connection with the Agreement, shall mean and be a reference to the
Agreement, as amended hereby. Except as specifically amended above, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

5. This letter shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts, without regard to any choice of
law principle that would dictate the application of the law of another
jurisdiction.



--------------------------------------------------------------------------------

Letter to Daniel R. Passeri

Effective December 31, 2012

Page 2

6. This letter may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

Please sign below to acknowledge your agreement to the foregoing terms.

 

Very truly yours, CURIS, INC.

/s/ Michael P. Gray

Michael P. Gray Chief Financial Officer Date: January 18, 2013

Agreed and acknowledge as of the date set forth below.

 

/s/ Daniel R. Passeri

Daniel R. Passeri Date: January 18, 2013

 

-2-